***********
Having considered the submissions of both parties, the Full Commission finds that Dr. John Long has been plaintiff's primary treating psychologist in this matter since 1994 and treatment with Dr. Long for plaintiff's depression appears to be appropriate and consistent with the Opinion and Award entered by the Full Commission on January 28, 2002; therefore, it is hereby ORDERED that defendant shall pay all reasonable charges of Dr. John Long in this matter for treatment of plaintiff's depression. Dr. Long is hereby designated as the primary treating psychologist of plaintiff in this matter pending further orders of the Commission.
No costs are assessed at this time.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER